           Case 21-10748-AJC         Doc 38    Filed 05/18/21     Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              www.flsb.uscourts.gov

In re:                                               Case No.: 21-10748-AJC
      Armando Mohedano
                  Debtor(s).                         Chapter 13
_________________________/

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Objection to Claim of the
Hyundai Motor Finance and Notice of Hearing was sent to all parties on the attached service
list on May 18, 2021.

Electronically & Mailed: Nancy K. Neidich, Trustee, POB 279806, Miramar, FL 33027

First Class Mail:

Debtor(s), Armando Mohedano;                     HYUNDAI LEASE TITLING TRUST
856 W 39th Place                                 NRAI SERVICES, INC, R.A.
Hialeah, FL 33012-7241                           1200 South Pine Island Road
                                                 Plantation, FL 33324
Hyundai Motor Finance
PO Box 20829                                     HYUNDAI LEASE TITLING TRUST
                                                 U.S. BANK TRUST NATIONAL
Fountain Valley, CA 92728-0829                   ASSOCIATION
                                                 209 SOUTH LASALLE STREET,
Hyundai Lease Titling Trust                      SUITE 300
c/o Keiko Jackson, BK Analyst                    CHICAGO, IL 60604
PO Box 20809
Fountain Valley, CA 92728                        Hyundai Motor Finance Company
                                                 c/o Williams, Ross C., CEO
HYUNDAI LEASE TITLING TRUST                      3161 MICHELSON DRIVE, SUITE
10550 TALBERT AVENUE                             1900
FOUNTAIN VALLEY, CA 92708                        IRVINE, CA 92612

Respectfully Submitted:
/s/ Jose A. Blanco, Esq.
JOSE A. BLANCO, P.A.
355 West 49th Street
Hialeah, FL 33012
Fl. Bar No. 062449
Telephone: (305) 349-3463
E-Mail: jose@blancopa.com
